     Case 2:19-cv-02370-JAM-DB Document 29 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAIME BANUELOS,                                  No. 2:19-cv-2370 JAM DB P
12                       Plaintiff,
13              v.                                     ORDER
14    R. WEISS,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se. Plaintiff alleges defendant committed

18   sexual misconduct in violation of plaintiff’s Eighth Amendment rights. On July 7, 2020, this

19   court stayed these proceedings and referred this case to the court’s Alternative Dispute Resolution

20   (“ADR”) program. A settlement conference has been scheduled for October 6, 2020. Defendant

21   has requested to opt out of the ADR program. (ECF No. 28.) This court finds good cause for that

22   request.

23          Defendant also asks the court to schedule a filing date for his responsive pleading 120

24   days out to permit him to conduct discovery and prepare a dispositive motion. Discovery is

25   premature at this point. After defendant files an answer, this court will issue a Discovery and

26   Scheduling Order setting deadlines for both parties to conduct discovery and for the filing of pre-

27   trial motions.

28          Accordingly, IT IS HEREBY ORDERED as follows:
                                                       1
      Case 2:19-cv-02370-JAM-DB Document 29 Filed 09/03/20 Page 2 of 2

 1            1. Defendant’s request to opt out of the ADR program (ECF No. 28) is granted.

 2            2. The stay of these proceedings set out in the court’s July 7, 2020 order (ECF No. 25) is

 3   vacated.

 4            3. The settlement conference set for October 6, 2020 before Magistrate Judge Delaney is

 5   vacated.

 6            4. Within thirty days of the filed date of this order, defendant shall file an answer or other

 7   responsive pleading.

 8   Dated: September 2, 2020

 9

10

11

12

13

14

15

16

17

18   DLB:9
     DB/prisoner-civil rights/banu2370.adr opt out
19

20
21

22

23

24

25

26
27

28
                                                         2
